Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 30, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  144123(41)                                                                                                 Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  JOHN TYRONE GREEN,                                                                                        David F. Viviano,
           Plaintiff-Appellant,                                                                                         Justices


  v                                                                   SC: 144123
                                                                      COA: 302857
                                                                      Macomb CC: 2010-004628-FH
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 1, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 30, 2013
           d0722
                                                                                 Clerk